DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 17 are pending.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6 and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jamison, US 2016/0341646 (hereinafter 'Jamison').

claim 1: Jamison teaches a computer-implemented method for performing a wellbore construction operation in a wellbore ([0050]: discloses computer control that regulates drilling operations, which can “adjust any parameter of the drilling operation or the composition of the drilling fluid”), the computer-implemented method comprising:
performing, by a rheological test setup, a rheology test on a test fluid, the test fluid being representative of a fluid pumped through the wellbore, to generate test fluid data ([0032]: discloses measuring the apparent viscosity of the drilling fluid at three different reference conditions, where each reference condition comprises a known reference temperature and reference pressure);
performing, by a processing device, a data analysis on the test fluid data to generate at least one parameterized correlation ([0033, 0034, 0050]: discloses calculating a rate of change in viscosity with respect to temperature and a rate of change of viscosity with respect to pressure, to determine a scaling function used to determine rheological quantities including shear rate or shear stress, performed on a computer);
measuring, by a measurement device, a property of the fluid pumped through the wellbore at a first temperature and a first pressure to generate measured data ([0034]: discloses measuring a rheological quantity at an initial temperature and an initial pressure);
receiving at least one of a second temperature and a second pressure ([0034]: discloses a “final set of temperature and pressure conditions” at which the rheological quantity will be calculated);

changing a parameter of the wellbore construction operation based at least in part on the calculated data ([0061, 0003]: discloses “regulating the drilling operation in response to the calculated rheological quantity of the drilling fluid or a quantity derived therefrom”, where regulating is described as controlling “pump rates, drill bit rotation rates, rates of penetration, choke pressures, and tripping speeds” as well as the composition of the drilling fluid),
wherein the at least one parameterized correlation describes the property as a function of pressure or temperature ([0014, 0015]: disclose determining a scaling function for rheological properties including shear stress, shear rate, and gel strength).

Regarding claim 2: Jamison teaches the computer-implemented method of claim 1, as discussed above, wherein the parameter of the wellbore construction operation is related to a composition of the fluid pumped through the wellbore ([0003]: discloses “varying the composition of the drilling fluid itself”).

Regarding claim 3: Jamison teaches the computer-implemented method of claim 1, as discussed above, wherein the at least one parameterized correlation comprises an 

Regarding claim 4: Jamison teaches the computer-implemented method of claim 1, as discussed above, wherein the property is at least one of a salt concentration, a liquid composition, a weight of the fluid pumped through the wellbore, a density of the fluid pumped through the wellbore, a solid mass or volume percentage, an organic/inorganic phase ratio, a concentration of organic or inorganic phases, a viscometer reading, a temperature, and a pressure ([0016]: discloses determining shear stress and shear rate using a vibrational viscometer).

Regarding claim 5: Jamison teaches the computer-implemented method of claim 1, as discussed above, wherein the wellbore construction operation is a drilling operation ([0061, 0003]: discloses “regulating the drilling operation in response to the calculated rheological quantity of the drilling fluid or a quantity derived therefrom”, where regulating is described as controlling “pump rates, drill bit rotation rates, rates of penetration, choke pressures, and tripping speeds” as well as the composition of the drilling fluid).

Regarding claim 6: Jamison teaches the computer-implemented method of claim 1, as discussed above, wherein the data analysis includes at least one of a step-wise regression, a robust regression, a curve fitting, classification technique, a data mining technique, a data extraction technique, a stochastic technique, a topological data analysis, and a computational intelligence technique ([0033, 0034]: discloses calculating 

Regarding claim 9: Jamison teaches the computer-implemented method of claim 1, as discussed above, wherein the changing of the parameter of the wellbore construction operation is performed by the processing device ([0050]: discloses computer control of any parameter of the drilling operation based on the calculated rheological property).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10 – 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jamison.

Regarding claim 7: Jamison teaches the computer-implemented method of claim 1, as discussed above.
Jamison is silent with respect to wherein 
changing the parameter of the wellbore construction operation is performed by executing computer readable instructions stored to a memory.

However, Jamison discloses computer control of any parameter of the drilling operation based on the calculated rheological property ([0050]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify a method of changing the parameter of the wellbore construction operation using computer control to use computer readable instructions stored to in a memory (for example, a computer program) to enable the method, as known in the art.

Regarding claim 10: Jamison teaches a system for performing a wellbore construction operation in a wellbore, the system comprising:
a rheology test setup configured to determine test fluid data ([0014, 0015]: discloses a vibrational viscometer used to generate rheological data from a test fluid);
a measurement device to measure a property of a fluid flowing through the wellbore ([0016]: discloses “monitoring the equivalent circulating density and pressure-while-drilling during a drilling operation”); and
a processing device for executing the computer readable instructions for performing a method ([0050]: discloses computer control of any parameter of the drilling operation based on the calculated rheological property)., the method comprising:
performing, by the processing device, a data analysis on the test fluid data to generate at least one parameterized correlation ([0033, 0034]: discloses calculating a rate of change in viscosity with respect to temperature and a rate of change of viscosity 
measuring, by the processing device, the property of the fluid flowing through the wellbore at a first temperature and a first pressure to generate measured data ([0034]: discloses measuring a rheological quantity at an initial temperature and an initial pressure);
receiving at least one of a second temperature and a second pressure ([0034]: discloses a “final set of temperature and pressure conditions” at which the rheological quantity will be calculated);
calculating, by the processing device, the property of the fluid flowing through the wellbore at at least one of the second temperature and the second pressure by using the at least one parameterized correlation and the measured data to generate calculated data  ([0038]: discloses using the scaling function to calculate a rheological property at the desired temperature and pressure); and
changing a parameter of the wellbore construction operation based at least in part on the calculated data ([0061, 0003]: discloses “regulating the drilling operation in response to the calculated rheological quantity of the drilling fluid or a quantity derived therefrom”, where regulating is described as controlling “pump rates, drill bit rotation rates, rates of penetration, choke pressures, and tripping speeds” as well as the composition of the drilling fluid),
wherein the at least one parameterized correlation describes the property as a function of pressure or temperature  ([0014, 0015]: disclose determining a scaling function for rheological properties including shear stress, shear rate, and gel strength).

Jamison is silent with respect to 
a memory comprising computer readable instructions;

However, Jamison discloses computer control of any parameter of the drilling operation based on the calculated rheological property ([0050]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify a method of changing the parameter of the wellbore construction operation using computer control to use computer readable instructions stored to in a memory (for example, a computer program) to enable the method, as known in the art.

Regarding claim 11: Jamison teaches the system of claim 10, as discussed above, wherein the parameter of the wellbore construction operation is related to a composition of the fluid flowing through the wellbore ([0003]: discloses “varying the composition of the drilling fluid itself”).

Regarding claim 12: Jamison teaches the system of claim 10, as discussed above, wherein the at least one parameterized correlation comprises an analytic equation ([0033]: discloses a pair of slopes which are analytic by definition, as they can both be differentiated at every point within the calibration range).

claim 13: Jamison teaches the system of claim 10, as discussed above, wherein the property is at least one of a salt concentration, a liquid composition, a weight of the fluid flowing through the wellbore, a density of the fluid flowing through the wellbore, a solid mass or volume percentage, an organic/inorganic phase ratio, a concentration of organic or inorganic phases, a viscometer reading, a temperature, and a pressure ([0016]: discloses determining shear stress an shear rate using a vibrational viscometer).

Regarding claim 14: Jamison teaches the system of claim 10, as discussed above, wherein the wellbore construction operation is a drilling operation ([0061, 0003]: discloses “regulating the drilling operation in response to the calculated rheological quantity of the drilling fluid or a quantity derived therefrom”, where regulating is described as controlling “pump rates, drill bit rotation rates, rates of penetration, choke pressures, and tripping speeds” as well as the composition of the drilling fluid).

Regarding claim 15: Jamison teaches the system of claim 10, as discussed above, wherein the data analysis includes at least one of a step-wise regression, a robust regression, a curve fitting, classification technique, a data mining technique, a data extraction technique, a stochastic technique, a topological data analysis, and a computational intelligence technique ([0033, 0034]: discloses calculating a rate of change in viscosity with respect to temperature and a rate of change of viscosity with respect to pressure, to determine a scaling function for rheological quantities including shear rate or shear stress).

Regarding claim 17: Jamison teaches the system of claim 10, as discussed above, wherein the changing of the parameter of the wellbore construction operation is performed by the processing device ([0050]: discloses computer control of any parameter of the drilling operation based on the calculated rheological property).


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jamison in view of Abbas et al., US 2010/0148048 (hereinafter 'Abbas').

Regarding claim 8: Jamison teaches the computer-implemented method of claim 1, as discussed above.
Jamison is silent with respect to further comprising 
enhancing the at least one parameterized correlation based on at least one of the measured data and the calculated data.

Abbas teaches a system for calibrating a testing device in the field of biological material ([0024]) that includes 
enhancing the at least one parameterized correlation based on at least one of the measured data and the calculated data ([0096]: discloses using data acquired from measuring the composition of a sample to improve the calibration model used by the measurement device).



Regarding claim 16: Jamison teaches the system of claim 10, as discussed above.
Jamison is silent with respect to wherein 
the method further comprises enhancing the at least one parameterized correlation based on at least one of the measured data and the calculated data.

Abbas teaches a system for calibrating a testing device in the field of biological material ([0024]) that includes 
enhancing the at least one parameterized correlation based on at least one of the measured data and the calculated data ([0096]: discloses using data acquired from measuring the composition of a sample to improve the calibration model used by the measurement device).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Jamison in view of Abbas to enable using quality control data acquired during the process as a feedback to improve the accuracy of the correlation model, as known in the art. 

Response to Arguments
Applicant’s arguments, see page 7, filed 2 June 2021, with respect to the rejection of claims 1 – 7, 9 – 15, and 17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jamison, US 2016/0341646.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Brent A. Fairbanks/           Primary Examiner, Art Unit 2862